IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 391 MAL 2014
                              :
              Respondent      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
CHAPEL THOMPSON,              :
                              :
              Petitioner      :


                                    ORDER


PER CURIAM

     AND NOW, this 15th day of October, 2014, the Petition for Allowance of Appeal

is DENIED.